Citation Nr: 9908754	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for the period from January 8, 
1998, for service-connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran filed his original claim for service 
connection for hearing loss on January 8, 1998.

2.  Since January 8, 1998, the veteran has shown level II 
hearing in his right ear, and level III hearing in his left 
ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss during the period since January 8, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim for service connection for his 
bilateral hearing loss on January 8, 1998.  In support of his 
claim he submitted private treatment records and several 
audiograms from his private physician G. Schein, M.D.  The 
records covered a period from August 1988 to December 1995, 
while the audiograms reported results from tests dated in 
August 1990, November 1991, June 1992, August 1993, December 
1994 and December 1995.   

The veteran was afforded a VA audiological examination in 
March 1998.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
35
75
75
LEFT
-
25
45
85
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that the veteran had a bilateral high 
frequency sensorineural hearing loss, mild to severe in 
degree.  The average loss in the right ear was 51 decibels, 
with an average loss of 59 decibels in the left ear.

The veteran was granted service connection for a bilateral 
hearing loss in a May 1998 rating decision and assigned a 
noncompensable rating.  He was given an effective date of 
January 8, 1998, for the award of service connection.

At a January 1999 hearing before the undersigned Member the 
veteran testified he had difficulty hearing inservice.  He 
related he served as a target tracking radar operator, and 
recalled undergoing his separation physical examination at 
Fort Richardson, Alaska.  He said that he remembered two 
individuals discussing the results of his hearing 
examination, but he did not realize at the time that his 
hearing test had showed any type of hearing loss.  

The veteran testified that he retired as fireman in 1996.  He 
denied using hearing aids, and stated that his hearing had 
not caused him any problems on his job.  He said that his 
wife and family had noticed his decreased hearing and that he 
kept his television volume up.  He had not applied for, or 
been denied, any employment as a result of his hearing loss.  
He worked for a private ambulance service, but went on to 
explain that he filed his claim for a hearing loss in an 
effort to obtain employment with the VA.  He said he was told 
that he "could not" obtain employment unless he had a 
service connected disability.  After exploring the situation 
and reviewing his records, the veteran filed his claim for 
service connection in 1998.  He maintained that he was never 
informed that he could file a claim for disability at the 
time of his separation in 1965.  Therefore, he argued that he 
should be evaluated under the rules in effect in 1965 as that 
was when he was released from active duty with a disability.  
Simply put, the veteran argued that because he did not know 
that he could file a claim his claim should be considered as 
if he had filed it in 1965.  The veteran then submitted a DA 
Form 1811 dated in February 1965, which indicated that the 
appellant was then qualified for separation or for 
reenlistment without another physical examination provided 
that he reenlisted within 180 days.  He testified that he was 
later told by others that his hearing loss would have 
prevented him from reenlisting.  

Analysis

The veteran's claim for a higher evaluation for bilateral 
hearing loss is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As AB v. Brown, 6 
Vet. App. 35, 38 (1993), held, "[in] a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation ?."  The distinction between an original rating 
and a claim for an increased rating may be important, 
however, in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).  The 
veteran did not file his claim until January 8, 1998, some 23 
years after service.  There was no prior correspondence of 
any type which could be construed as a claim for service 
connection.  Accordingly, there is no basis for the Board to 
consider an earlier effective date for service connection for 
the veteran's bilateral hearing loss.  

As there is no basis for considering an earlier effective 
date for service connection, the Board is required to 
evaluate the veteran's disability under the regulations in 
effect at the time his claim was filed.  38 U.S.C.A. § 7104 
(West 1991).  The Board may not, as a matter of law, consider 
regulations which are not currently in effect.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110.

A review of the March 1998 VA audiometric study correlates to 
Level II hearing in the right ear and Level III hearing in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  These levels 
in combination correspond to a noncompensable rating.  See 38 
C.F.R. § 4.87, Table VII, Code 6100.  The assigned evaluation 
is determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 

The Board notes that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  For the foregoing 
reasons, a higher rating for bilateral hearing loss must be 
denied.

In reaching this decision the Board considered the assertion 
that the veteran did not know that he could have filed a 
claim for service connection of his bilateral hearing loss in 
1965.  The United States Supreme Court has held, however, 
that everyone dealing with the government is charged with 
knowledge of the federal statutes and lawfully promulgated 
agency regulations.  Fed. Crop Ins. v. Merrill, 332 U.S. 380, 
384-85 (1947).  Hence, a lack of knowledge of the law however 
innocent does not create a predicate upon which relief may be 
granted.  


ORDER

A higher evaluation for the period from January 8, 1998, is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The private audiological evaluations reflect elevated pure tone thresholds.  However, they are not adequate 
for evaluation purposes.  None of the included private audiological evaluations contain findings at all 
frequency levels used for rating the severity of the veteran's hearing loss disability (e.g. 1,000, 2,000, 3,000, 
and 4,000 hertz).  Moreover, while speech reception threshold testing was reported on the respective 
audiograms, the type of speech discrimination test was not specified.  The Board may not consider, speech 
recognition scores which have not been conducted with the required Maryland CNC Test.  38 C.F.R. § 3.385.

- 6 -


- 1 -


